Cite as 2016 Ark. 309


                SUPREME COURT OF ARKANSAS
                                      No.   CV-16-434

                                                Opinion Delivered: September   15, 2016
TERESA LYNETTE BLOODMAN
                    PETITIONER

V.                             PETITION    FOR     WRIT   OF
                               CERTIORARI;      PETITIONER’S
STARK LIGON, AS EXECUTIVE      EXPEDITED MOTION FOR STAY
DIRECTOR OF THE SUPREME        OF     INTERIM     SUSPENSION
COURT COMMITTEE ON             PENDING THE OUTCOME OF THE
PROFESSIONAL CONDUCT           PETITION    FOR     WRIT   OF
                    RESPONDENT CERTIORARI;    PETITION   FOR
                               WRIT OF CERTIORARI TO
                               LODGE THE RECORD AND, IN
                               THE ALTERNATIVE, PETITION
                               FOR WRIT OF MANDAMUS;
                               REQUEST TO STRIKE SELECTED
                               EXHIBITS TO RESPONDENT’S
                               RESPONSE


                                                REMANDED TO SUPREME
                                                COURT COMMITTEE ON
                                                PROFESSIONAL CONDUCT FOR
                                                ENTRY OF A NEW ORDER.


                                       PER CURIAM



       Petitioner Teresa Lynette Bloodman filed with this court a petition for writ of

 certiorari challenging an order of the Supreme Court Committee on Professional Conduct

 (Committee) temporarily suspending her from the practice of law. Bloodman also filed a

 petition for writ of certiorari to lodge the record and an expedited motion for stay of the

 interim suspension. Stark Ligon, as executive director of the Committee, filed a combined

 response to Bloodman’s petitions. Bloodman filed a reply and requested to strike selected
                                    Cite as 2016 Ark. 309

exhibits. After consideration of these petitions and responses, we remand to the Committee

with directions to enter a new order.

       Section 17(E)(3) of the Procedures of the Arkansas Supreme Court Regulating

Professional Conduct of Attorneys at Law authorizes a panel of the Committee to

temporarily suspend a lawyer’s privilege to practice law immediately on its decision to

initiate disbarment proceedings.      On March 21, 2015, a panel of the Committee

unanimously referred Bloodman to disbarment proceedings and imposed an interim

suspension with the disbarment referral. The Committee filed its interim-suspension order

on March 22, 2016, and Bloodman’s law license has been suspended since that date.

       Section 16(A)(3) of the Procedures of the Arkansas Supreme Court Regulating

Professional Conduct of Attorneys at Law provides that

              a panel of the Committee may impose an interim suspension
              upon presentation of a verified petition by the Executive
              Director containing sufficient evidence to demonstrate that the
              attorney poses a substantial threat of serious harm to the public
              or to the lawyer’s clients.

       In Tapp v. Ligon, 2013 Ark. 259, 428 S.W.3d 492, we adopted four factors to be

utilized when this court considers a petition for a writ of certiorari to vacate an interim

suspension of a law license. Those factors are (1) whether the public will suffer irreparable

harm unless the order of interim suspension issues; (2) whether the threatened injury to the

public outweighs whatever damage the proposed order may cause the attorney temporarily

suspended from the practice of law; (3) whether the proposed order, if issued, would be

adverse to the public interest; and (4) whether there is a substantial likelihood, based on all




                                              2
                                   Cite as 2016 Ark. 309

of the available evidence, that a significant sanction will be imposed on the attorney at the

conclusion of any pending disciplinary proceedings. Id. at 9–10, 428 S.W.3d at 497–98.

        We remand to the Committee for entry of a new order with an analysis of the Tapp

factors in light of the evidence presented to the Committee. The Committee has twenty

days from the date of this per curiam opinion to file its order with this court. Bloodman

has fifteen days to file a response to the new order. Bloodman’s interim suspension remains

in effect.

        It is so ordered.

        SPECIAL JUSTICES Rebecca Blass and Jeffrey Hatfield join.

        DANIELSON, J., dissents.

        WOOD and WYNNE, JJ., not participating.

        PAUL E. DANIELSON, Justice, dissenting. I would deny the petition for writ of

certiorari.




                                             3